Name: Commission Regulation (EEC) No 585/92 of 6 March 1992 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  political geography
 Date Published: nan

 No L 62/40 Official Journal of the European Communities 7. 3. 92 COMMISSION REGULATION (EEC) No 585/92 of 6 March 1992 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals (4), as last amended by Regulation (EEC) No 3577/90 (*), and in particular Article 12 thereof, whereas this reduction will be progressively applied and with certain quantitative restrictions ; Whereas the origin of the products should in particular be established by making their free circulation condi ­ tional upon the presentation of the EUR. 1 certificate provided for by Protocol 4 and issued by the exporting countries ; Whereas there should be provision for licences for the importation of the products in question, within the quan ­ tities fixed, to be issued following a review period and subject, where necessary, to a uniform percentage reduc ­ tion in the quantities applied for ; whereas the applicants may withdraw their applications where a uniform percentage reduction is applied ; Whereas the information to be included on the applica ­ tions and licences must be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EEC) No 1599/90 0 ; Whereas, to take account of delivery conditions, import licences should be valid from the day they are issued to the end of the third month following that of issue ; whereas the validity of the licences must be limited to the end of January where they are issued in respect of the maximum quantity for the previous year ; Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic, of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of these Agreements, the Community has decided to apply with effect from 1 March 1992 Interim Agreements concluded with the said countries, hereinafter referred to as ' Interim Agreements' ; Whereas the Interim Agreements provide for a reduction in import levies for certain products in the cereals sector ; Whereas, Article 12 of Commission Regulation (EEC) No 891 /89 (8) notwithstanding, in order to ensure efficient management of the scheme the security in respect of import licences is fixed at ECU 25 per tonne ; Whereas the importation of brewing barley must be subject to measures to verify its use ; whereas, pending Community provisions to this effect, it is necessary to lay down that the first lodging of import applications may be made no sooner than April 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (') OJ No L 56, 29. 2. 1992, p. 3. O OJ No L 56, 29. 2. 1992, p. 6. Ã  OJ No L 56, 29. 2. 1992, p. 9 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23. (*) OJ No L 331 , 2. 12. 1988, p . 1 . 0 OJ No L 151 , 15. 6 . 1990, p. 29 . (8) OJ No L 94, 7. 4. 1989, p. 13 . 7. 3 . 92 Official Journal of the European Communities No L 62/41 HAS ADOPTED THIS REGULATION : licences issued in respect of the previous years quantity are concerned. Article 4 Article 8 (4) of Regulation (EEC) No 3719/88 notwith ­ standing, the quantity placed in free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure '0' shall be entered in box 19 of the licence . Article 1 In accordance with Article 14 (2) of the Interim Agree ­ ments, partial exemption from the import levy subject to the quantitative limits and reduction rates set out in the Annex to this Regulation shall apply to the products originating in the Republics in question and listed in the Annex hereto. In accordance with Protocol 4 of the Interim Agreements, in order to qualify under the scheme, products placed in free circulation on the internal market of the Community must be accompanied by the original of the EUR. 1 certi ­ ficate issued by the competent authorities of the expor ­ ting country. Article 5 For the product to be imported with the levy reduced as provided for in Article 1 , the import licence application and the licence shall show : (a) in box 8 , the country of origin of the product ; (b) in box 20 , one of the following entries : Reglamento (CEE) n ° 585/92 ; Forordning (E0F) nr. 585/92 ; Verordnung (EWG) Nr. 585/92 ; Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 585/92 ; Regulation (EEC) No 585/92 ; Reglement (CEE) n ° 585/92 ; Regolamento (CEE) n . 585/92 ; Verordening (EEG) nr. 585/92 ; Regulamento (CEE) n? 585/92. The licence shall carry with it an obligation to import from the said country. The licence shall also carry in box 24, depending on the levy reduction applicable, one of the following entries : Article 2 1 . Applications for import certificates shall be lodged with the competent authorities of each Member State on the second Monday of each month up to 1 p.m. Belgian time. For a given year, licence applications may not relate to a quantity greater than that available for imports of the product in question . 2. The Member States shall send import licence appli ­ cations to the Commission by telex or by telefax by 6 p.m. Belgian time on the day on which they are lodged. This notification shall be made separately from that of other applications for cereal import licences. 3. By the fifth working day at the latest following lodging of the applications the Commission shall decide to what extent licence applications are to be accepted and shall notify the Member States by telex. If the Commission applies a uniform percentage reduc ­ tion, the interested parties may withdraw their applica ­ tions. 4. Without prejudice to paragraph 3 , licences shall be issued on the seventh working day following that on which the application was lodged. Article 21 ( 1 ) of Regu ­ lation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall start from the day of its actual issue. Exaccion reguladora reducida un 20, 40, 60 % ; NedsÃ ¦ttelse af importafgiften med 20, 40, 60 % ; ErmÃ ¥fligung der Abschopfung um 20, 40, 60 % ; MeuouÃ ©vn eiacpopd Kaxd 20, 40, 60 % ; Levy reduction 20, 40 , 60 % ; PrÃ ©lÃ ¨vement rÃ ©duit de 20 , 40, 60 % ; Prelievo ridotto del 20 , 40 , 60 % ; Met 20, 40, 60 % verlaagde heffing ; Direito nivelador reduzido de 20, 40, 60 %. Article 6 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security in the case of import licences covered by this Regulation shall be ECU 25 per tonne . Article 3 Article 8 ( 1 ) of Regulation (EEC) No 891 /89 notwithstan ­ ding, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the validity of licences shall be restricted to the end of January, where Article 7 This Regulation shall enter into force on 7 March 1992. However, it shall apply only from 1 April 1992 for the product falling within CN code ex 1003 00 90. 7. 3 . 92No L 62/42 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 7. 3 . 92 Official Journal of the European Communities No L 62/43 ANNEX I. PRODUCTS ORIGINATING IN THE REPUBLIC OF HUNGARY (1 000 tonnes) Year 1992 1993 1994 1995 1996 % levy 20 40 60 1 60 60 reduction CN code 1001 90 99 141 667 0 ) 185 000 200 000 216 000 232 000 (') in accordance with Protocol 7 of the Interim Agreements, the quantities for 1992 have been reduced pro rata temporis. II. PRODUCTS ORIGINATING IN THE CZECH AND SLOVAK FEDERAL REPUBLIC (1 000 tonnes) Year 1992 1993 1994 1995 1996 % levy 20 40 60 60 60 reduction CN code ex 1003 00 90 25 000 (') 32 500 35 500 38 000 41 000 CN code 1101 00 00 16 667 (') 22 000 23 500 25 500 27 000 CN code 1107 10 99 29 167 0 38 000 41 500 44 500 47 500 (') in accordance with Protocol 7 of the Interim Agreements, the quantities for 1992 have been reduced pro rata temporis. III . PRODUCTS ORIGINATING IN THE REPUBLIC OF POLAND (1 000 tonnes) Year 1992 1993 1994 1995 1996 % levy 20 40 60 60 60 reduction CN code 1008 10 00 2 667 (') 3 500 3 800 . 4 100 4 350 (') in accordance with Protocol 7 of the Interim Agreements, the quantities for 1992 have been reduced pro rata temporis.